Citation Nr: 0515117	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, rated 20 percent prior to May 4, 2004, and 30 
percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active military service from March 
1985 to March 1989.

This appeal arises from a June 2001 rating decision of the 
United States Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied an increased 
rating for a cervical spine disability.

In an April 2002 rating decision, the RO granted an increased 
(20 percent) rating effective February 21, 2001.  In July 
2003, the Board remanded the case for development.  In 
November 2004, the RO granted a 30 percent rating effective 
from May 4, 2004.  Although the RO granted an increase during 
the appeal period, a higher schedular rating remains for 
consideration as well as an increased rating for the earlier 
portion of the appeal period.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The veteran testified before an RO hearing officer in 
February 2002, and before the undersigned Veterans Law Judge 
at the RO in September 2002.  

The veteran has raised the issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability; to service connection for  
chronic headaches secondary to his cervical spine disability.  
These issues are referred to the RO for adjudication.  

Although the RO has denied a claim of compensation for acute 
renal failure under 38 U.S.C.A. § 1151, it appears that the 
veteran also seeks service connection for acute renal 
failure, secondary to medication taken for service-connected 
disability.  This issue is also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Cervical spine range of motion has varied during the 
appeal period with severely limited motion predominating, 
especially during flare-ups, both prior to and since May 4, 
2004. 

2.  Unfavorable ankylosis has not been demonstrated. 

Cervical spine pain has not been so frequent or severe as to 
produce incapacitating episodes of a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

3.  Demonstrable deformity of a vertebral body as the result 
of the cervical fracture, spinal cord involvement, long leg 
braces, or abnormal mobility requiring a jury mast neck brace 
is not shown.  

4.  The service-connected cervical spine disability produces 
neck, shoulder, and left arm pain and tingling, neck muscle 
spasm, and upper extremity weakness more nearly approximating 
moderate incomplete paralysis of the minor (left) side.  


CONCLUSIONS OF LAW

1.  During the period prior to May 4, 2004, the criteria for 
a 30 percent schedular rating for cervical spine limitation 
of motion are met, but the criteria for a rating in excess of 
30 percent have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate V, § 4.71a, 
Diagnostic Code 5290 (2003).

2.  From September 26, 2003, the criteria for a separate 30 
percent schedular rating for cervical spine neurological 
manifestations are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, § 4.71a, 4.124a, Diagnostic Code 8510 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA's obligation to assist and includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  VA shall inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeal for Veterans Claims (Court) 
has held that the notice requirement is not met unless VA can 
point to a specific document in the claims file.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has confirmed and emphasized VA's duties under the VCAA to 
notify claimants.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court has more recently held, however, that 
failure to give notice as to who was responsible for 
obtaining what evidence, or that the claimant should provide 
relevant evidence in the claimant's possession, would 
generally not be prejudicial.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA has provided the veteran with notice that complies with 
the requirements of 38 U.S.C.A. § 5103(a), and has requested 
him to submit any evidence for consideration.  In a letter 
issued in January 2003, the Board informed the veteran of 
what the evidence needed to show to establish entitlement to 
a higher rating for his neck disability.  The letter also 
told him what evidence VA would undertake to obtain, and what 
evidence he was responsible for obtaining.  The letter also 
told him to submit any relevant evidence in his possession.

VA has also issued a statement of the case and supplemental 
statements of the case (SSOCs), which further informed the 
veteran of the evidence considered and of the evidence 
necessary to support the claim.  

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 120.  In this case, VCAA notice was issued 
after the initial adjudication.  The Court explained that 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Rather, it is sufficient remedy for the Board to remand the 
case to the AOJ to provide the required notice, and for VA to 
follow proper processes in subsequent actions.  Id. at 120, 
122-4; see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  The veteran in this case was not 
unfairly prejudiced by the delayed notice.  

The Board has ensured that proper notice was given by way of 
its January 2003 letter, and thereby provided the Pelegrini, 
and Mayfield remedies.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  The claims file contains reports of VA medical 
examinations that address the severity of the neck 
disability.  The veteran has not reported the existence of 
any relevant evidence that is not associated with the claims 
file. 

Factual Background

The service medical records (SMRs) reflect cervical strain 
with a chip fracture at the C-5 level suffered in a 1986 auto 
accident.  The SMRs also reflect that the veteran is right-
hand dominant.  

In June 1992, the RO granted service connection for residuals 
of injury and assigned a noncompensable rating under 
Diagnostic Code 5299-5290.

The veteran reported a worsening neck disability in January 
1998 and requested an increased rating.  

A September 1998 VA compensation examination report reflects 
complaint of constant neck pain that impacted his work.  X-
rays showed mild spondylosis at C4 with anterior wedging and 
moderate spondylosis at C5 with marginal changes.  The 
diagnosis was cervical spine degenerative spondylosis.

In March 1999, the RO granted a 10 percent rating for the 
cervical spine under Diagnostic Code 5299-5290, effective 
from January 23, 1998.  

In February 2001, the veteran reported worsening and constant 
neck pain that affected his job and personal life.  He 
reported that he received all his medical care at the 
Montgomery VA Medical Center.

The RO obtained VA outpatient treatment reports that reflect 
complaints of neck pain at various time.  In November 2000, 
his doctor authorized a neck collar.

A May 2001 VA compensation examination report reflects 
complaint of worsening neck pain for which the veteran took 
Naprosyn(r) and lisinopril.  He wore a soft neck collar.  He 
had changed jobs because of neck pain.  Cervical spine range 
of motion was to 45 degrees of flexion, to 40 degrees of 
extension, to 10 degrees in left and right lateral bending, 
and to 30 degrees of rotation in both directions.  Neck 
popping was heard during rotation.  Neurologic functions of 
the upper extremities appeared normal.  X-rays showed mild 
cervical spine spondylosis.  The diagnosis was chronic 
intermittent neck pain with mild to moderate functional 
impairment and spondylotic changes on X-ray.

In his July 2001 notice of disagreement, the veteran reported 
that his neck pain was constant and seemed to cause severe 
headaches.  Moreover, in his December 2001 substantive 
appeal, the veteran reported a worsening of the condition 
since last examined, with shoulder and arm pain and 
headaches.  

The RO obtained additional VA outpatient treatment reports 
that reflect occasional treatment for neck pain.  A July 2001 
report notes that the veteran agreed to undergo physical 
therapy to avoid neck surgery.  

A VA physical therapy report dated in September 2001 reflects 
severely limited active range of motion of the cervical spine 
in all planes with complaint of increased pain on movement.  
The veteran could move his neck only 5 degrees in any 
direction.  Palpation of the cervical spine increased the 
pain.  Upper and lower extremity ranges of motion were within 
normal limits but strength testing at shoulders and elbows 
was halted due to pain.  Lower extremity strength was 
slightly reduced.  He wore a soft cervical collar and his 
posture was very rigid, even when walking.  His arms did not 
swing while walking.  Hot packs, ultrasound, and massage 
therapy was planned for the next four weeks.  

An October 2001 VA therapy report reflects increased 
shoulder, neck, and upper back pain.  The veteran complained 
that pain radiated up the side of his face.  A later October 
2001 report notes complaint of excruciating pain and that he 
arrived appearing in distress holding his head to the right 
and walking rigidly.  

Therapy continued.  In November 2001, the pain had decreased 
somewhat after Biofreeze(r) (analgesic balm) massage therapy.  
Active range of motion of the neck increased to 50 percent.  
The veteran's gait improved, his posture relaxed, and upper 
extremity reciprocal movement increased.  Within days, 
however, he reported a relapse.  

December 2001 physical therapy reports note shooting pains 
and neck muscle spasm.  In January 2002, the veteran reported 
willingness to undergo surgical intervention.  He received 
electrical stimulation, as well as other therapy.  

In February 2002, the veteran testified before an RO hearing 
officer that he had completed 20 weeks of VA physical therapy 
with no plan yet to discontinue the treatment.  He testified 
that he underwent a computerized tomography (CT) scan on 
January 29.  He testified that he was on various pain 
medications and used a neck brace.  He had left arm pain and 
weakness, and neck muscle spasms followed by migraine 
headaches.  He reported that he was laid off from his job 
because of his neck and that VA had denied 
vocational/rehabilitation because of the neck injury.  He 
recalled that his physician felt that a pinched neck nerve 
might cause his headaches.  Currently, any neck movement 
caused shooting pains.  

The RO subsequently received a January 2002 VA CT report, 
which reflects an axial scan of C1 through T1.  There was no 
evidence of disc herniation or spinal stenosis.  Anterior 
vertebral spurring was seen at C4 through C6.  The impression 
was mild degenerative spondylosis.  

A March 2002 physical therapy report notes that neck range of 
motion had again decreased to 5 degrees in rotation due to 
pain and possibly decreased effort.  The impression was 
chronic neck pain with probable history of whiplash that 
resulted in myofascial syndrome.  In a later dated March 2002 
report, the veteran was released from VA physical therapy.  
Neurosurgery was contemplated.  

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge that neither medication nor a 
neck brace had controlled his neck pain.  He testified that 
sharp pain radiated from the neck to the arms and legs and 
that a migraine headache was constant.  Muscle spasm was 
occasional.  He recently had passed, out but his doctor 
attributed that to dehydration secondary to kidney failure, 
which, in turn, was possibly secondary to neck pain 
medication.  

The veteran felt that the neck disability had worsened since 
February 2002.  He reported that his neck was the sole reason 
for not working.  

At the hearing, the veteran's spouse testified that his 
physician told her that his condition was made worse because 
a bone chip was resting on a nerve and that surgical 
implantation of cadaver bone would be necessary.  

In July 2003, the Board remanded the case for another 
examination.  VA clinical records received since then, 
reflect continued physical therapy, a cervical laminectomy in 
June 2003 with subsequent complication of infection at the 
wound site, and continued complaints of pain.  A September 
2002 report notes a recent incapacitating episode of neck 
pain and spasm that lasted two to three days.  A July 2003 X-
ray showed degenerative spondylosis at C4 and C5.  

The veteran underwent a VA orthopedic compensation 
examination in May 2004.  The examiner reviewed the claims 
files.  The veteran reported that in Spring 2003 he underwent 
an MRI and that he received disability benefits from Social 
Security Administration (SSA).  He currently had 8-level neck 
pain on a 10-point scale, left arm tingling, and pain and 
weakness radiating down the left arm and leg.  Left arm 
weakness occurred two to three times per day and lasted three 
to four minutes.  He reported neck stiffness and weakness, 
and at least three flare-ups per week with 10-level neck pain 
lasting two to three hours.  

Symptoms increased with activity and abated with rest and 
therapy.  He also reported left upper extremity numbness and 
bowel and bladder complaints.  The veteran used a neck collar 
but not a cane.  He could walk about one mile, with 
unsteadiness.  Lifting and working overhead caused problems.  
He could not play any sport.  

The VA examiner noted a keloid surgical scar, 4.5 cm by 1.5 
cm and depressed in the mid scar area.  The veteran 
reportedly had no tenderness but slight neck spasm was noted.  
Range of motion was to 15 degrees of flexion with pain, to 20 
degrees of extension with pain, to 25 degrees of side 
flexion, bilaterally, with pain, and to 30 degrees of 
rotation, bilaterally, with pain.  Repetitive motion caused 
increased pain but did not decrease the range of motion.  
Pulses were normal but left arm strength was decreased.  He 
walked slightly unsteadily on his heels.  Other neurological 
testing was normal.  The assessment was cervical spine 
degenerative joint disease status post cervical diskectomy 
with moderate impairment secondary to pain and left upper 
extremity radicular symptoms.  

Outpatient treatment reports from Jackson Hospital do not 
address the severity of the service-connected neck 
disability.  

In November 2004, the RO granted a 30 percent rating for the 
cervical spine effective from May 4, 2004.  The RO assigned 
Diagnostic Code 5237, Lumbosacral or cervical strain, and 
issued a supplemental statement of the case (SSOC) that 
considered the most recent, September 26, 2003, version of 
the rating schedule. 

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The veteran's entire history is reviewed when 
making disability evaluations.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

However, these provisions are not for consideration where, 
the veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

The first of two changes occurred on September 23, 2002; 
however, the first revision affected ratings for 
intervertebral disc syndrome.  Because intervertebral disc 
syndrome is not shown, that revision needs no further 
mention.  On September 26, 2003, new and significant rating 
provisions were added.  As such, VA must consider the revised 
criteria for that portion since the effective dates of the 
revisions, i.e., since September 26, 2003, applying whichever 
version is more favorable to the veteran.  See also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the newest rating criteria, the diagnostic code numbers 
also changed.  Spine disabilities are now rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

The cervical spine disability is rated 20 percent disabling 
prior to May 4, 2004, and 30 percent disabling since then.  
Prior to May 4, 2004, the disability was rated under 
Diagnostic Code 5290, for limitation of motion, and since 
that time under Diagnostic Code 5237, for cervical strain.  
The Board must therefore consider whether there is a basis to 
assign rating greater than 20 percent prior the May 4, 2004, 
and a rating greater than 30 percent since that time.  

Diagnostic Code 5290, provided for a 20 percent rating for 
moderate limitation of cervical spine motion, and a maximum 
rating of 30 percent where there was severe limitation of 
motion.

The cervical spine disability has been manifested by neck, 
shoulder, and left arm pain and tingling, neck muscle spasm, 
and upper extremity weakness, weaker on the left.  Range of 
motion has varied during the appeal period with severely 
limited range of motion predominating, especially during 
flare-ups.  For example, in May 2001 there was 45 degrees of 
flexion, 40 degrees of extension, 10 degrees in left and 
right lateral bending, and 30 degrees of rotation of the 
cervical spine in both directions.  In September 2001, 
however, range of motion was only 5 degrees in any plane.  In 
November 2001, range of motion of the neck was reported as 50 
percent of normal, however, in March 2002, range of motion 
had decreased to 5 degrees in rotation.  In May 2004, range 
of motion was to 15 degrees of flexion, to 20 degrees of 
extension, to 25 degrees of side flexion, and to 30 degrees 
of rotation.  The Board concludes that severe limitation of 
motion of the cervical spine has been more nearly 
approximated throughout the appeal period.  This is because 
severe limitation of motion was shown years prior to the May 
4, 2004 VA examination.  Thus, for the portion of the appeal 
period that is prior to May 4, 2004, the Board will grant a 
30 percent rating under Diagnostic Code 5290.

Under the provisions of Diagnostic Code 5237, cervical strain 
is rated in accordance with the General Rating Formula for 
Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
cervical spine..........................................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.
..............................................................30

The combined range of motion of the 
cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or  
abnormal kyphosis..........................20

Combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height.......................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

An evaluation in excess of 30 percent under the new rating 
criteria would not be warranted unless there was unfavorable 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

It might be argued that the reports of no more than 5 degrees 
of cervical spine motion approximate ankylosis.  See 
38 C.F.R. §§ 4.7, 4.21 (2004).  Such ankylosis could not, 
however, be viewed as unfavorable.  The motion of from 0 to 5 
degrees implies that the veteran's ankylosis would be in a 
neutral position, which is always considered favorable.  Note 
(5), General Rating Formula for Diseases and Injuries.

Under the old rating criteria a higher rating based on 
ankylosis, also required that the ankylosis be unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  Because the 
veteran is not service connected for disabilities of other 
segments of the spine, he would not benefit from rating 
provisions providing a higher evaluation based on complete 
bony fixation of the entire spine at a favorable angle.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).

The medical evidence includes mention of a chip fracture at 
C5, thus, a rating for vertebral fracture should be 
considered. 

Under rating criteria in effect prior to September 26, 2003, 
residuals of fracture of a vertebra warrant a 100 percent 
evaluation if there is spinal cord involvement, the 
individual is bedridden, or requires long leg braces.  With 
lesser cord involvement, the residuals should be rated on the 
basis of limited motion and/or nerve paralysis.  Residuals of 
fracture of a vertebra warrant a 60 percent evaluation if 
there is no spinal cord involvement, but abnormal mobility is 
present which requires a neck brace (jury mast).  In other 
cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  

Spinal cord involvement is not shown, nor is the veteran 
bedridden, nor does he require long leg braces.  Thus, the 
criteria of a 100 percent rating under Diagnostic Code 5283 
are not more nearly approximated.  Abnormal mobility 
requiring a jury mast is not shown.  Thus, the criteria for a 
60 percent rating are not more nearly approximated.  Although 
the veteran uses a soft neck collar, he has not needed a jury 
mast.  

X-rays have not shown any residual vertebral deformity from 
the fracture.  Accordingly, addition of 10 percent to the 
veteran's rating is not warranted.

Under the revised schedule, intervertebral disc disease can 
be rated on the basis of the duration of incapacitating 
episodes over the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2004).  An 
incapacitating episode is defined as a period of doctor 
prescribed bed rest.  Id.  The veteran's treatment records 
contain no prescriptions for bed rest.  

Under revisions to the criteria for evaluating intervertebral 
disc disease, effective September 22, 2002; and for all back 
disabilities, effective September 26, 2003, separate 
evaluations can be provided for chronic orthopedic and 
neurologic manifestations.  Since intervertebral disc disease 
has not been diagnosed, the Board will consider whether 
separate evaluations are warranted for neurologic impairment 
since September 26, 2003.

The neurological manifestations appear to be limited to neck, 
shoulder, and left arm pain and tingling, neck muscle spasm, 
and upper extremity weakness, greater on the left.  Assigning 
the correct rating for these manifestations includes 
considering additional regulatory requirements discussed 
below.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

The Board will choose Diagnostic Code 8510 as most 
appropriate for this disability.  Diagnostic Code 8510 is 
used in rating radiculopathy of the 5th and 6th cervical 
vertebra, which indeed appear to be service-connected in this 
case, as spondylosis from C4 to C6 is shown. 

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, because 
arm pain, tingling, and weakness are shown, as well as neck 
spasm, the involvement shown in this case is both sensory and 
motor.  Moreover, as the left side is the minor side, it 
appears that the neurologic deficits are predominantly minor-
sided.  

Under Diagnostic Code 8510, a 70 percent evaluation is 
warranted for complete paralysis on the major side with all 
shoulder and elbow movements lost or severely affected, but 
with hand and wrist movements not effected.  The minor side 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8510 (2004).  

Under Diagnostic Code 8510, incomplete severe paralysis of 
the major side warrants a 50 percent rating and a 40 percent 
rating for the minor side.  Incomplete moderate paralysis of 
the major side warrants a 40 percent rating and a 30 percent 
rating for the minor side.  Incomplete mild paralysis of 
either side warrants a 20 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (2004).  

Complete paralysis is not shown, but at least some motor and 
sensory deficits are shown.  Therefore, the Board finds that 
moderate incomplete paralysis is more nearly approximated.  
This conclusion is supported by the most recent examination 
findings of moderate disability.  Overall, the Board finds 
that the disability more nearly approximates the disability 
picture represented by moderate incomplete paralysis.  The 
Board will grant a 30 percent rating under Diagnostic Code 
8510 for minor side neuropathy, for that portion of the 
appeal period beginning on September 26, 2003.  This is a 
separate rating, wholly apart and independent of the 30 
percent rating assigned for cervical spine limitation of 
motion.

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the period prior to 
May 4, 2004, the evidence favors a 30 percent rating for 
limitation of motion of the cervical spine.  Moreover, for 
the period beginning on September 26, 2003, the evidence 
favors a separate 40 percent rating for neurologic 
manifestations under Diagnostic Code 8510.  

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  The Board 
need not discuss the extraschedular provision at this time, 
as the issue of TDIU has been referred to the RO for 
development.  


ORDER

Entitlement to a 30 percent rating for a cervical spine 
limitation of motion, prior to May 4, 2004, is granted, and 
evaluation in excess of 30 percent is denied.

From September 26, 2003, entitlement to a separate 30 percent 
rating for service-connected neurological manifestations is 
granted.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


